UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2013 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 000-22283 (Exact name of registrant as specified in its charter) Virginia 54-1829288 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 590 Peter Jefferson Parkway Charlottesville, Virginia (Address of principal executive offices) (Zip Code) (Registrant's telephone number 434-964-2211, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for shorter period that the registrant was required to submit and post such files). Yes x No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b – 2 of the Exchange Act). Yes o No x As ofAugust 5, 2013 there were 22,730,967 shares of common stock, $1.00 par value per share, issued and outstanding. Table of Contents STELLARONE CORPORATION INDEX PART I - FINANCIAL INFORMATION ITEM 1 Financial Statements (Unaudited): Consolidated Balance Sheets 1 Consolidated Income Statements 2 Consolidated Statements of Comprehensive Income 4 Consolidated Statements of Changes in Stockholders' Equity 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 ITEM 2 Management's Discussion and Analysis of Financial Condition and Results of Operations 19 ITEM 3 Quantitative and Qualitative Disclosures About Market Risk 26 ITEM 4 Controls and Procedures 26 PART II - OTHER INFORMATION ITEM 1 Legal Proceedings 27 ITEM 1A Risk Factors 27 ITEM 2 Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3 Defaults Upon Senior Securities 27 ITEM 4 Mine Safety Disclosures 27 ITEM 5 Other Information 27 ITEM 6 Exhibits 28 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS (In thousands) June 30, 2013 December 31, 2012 Assets Cash and due from banks $ $ Federal funds sold 52 Interest-bearing deposits in banks Cash and cash equivalents Investment securities, at fair value Mortgage loans held for sale Loans receivable, net of allowance for loan losses, 2013, $27,366;2012, $29,824 Premises and equipment, net Accrued interest receivable Core deposit intangibles, net Goodwill Bank owned life insurance Foreclosed assets Other assets Total assets $ $ Liabilities Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Subordinated debt Accrued interest payable Other liabilities Total liabilities Stockholders' Equity Preferred stock; no par value; 5,000,000 shares authorized; no shares issued and outstanding; - - Common stock; $1 par value; 35,000,000 shares authorized; 2013: 22,519,050 shares issued and outstanding; 2012: 22,889,091 shares issued and outstanding. Additional paid-in capital Retained earnings Accumulated other comprehensive income Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Three Months Ended June 30, Interest Income Loans, including fees $ $ Federal funds sold and deposits in other banks 11 31 Investment securities: Taxable Tax-exempt Total interest income Interest Expense Deposits Federal funds purchased and securities sold under agreements to repurchase 9 6 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income (Recovery of) provision for loan losses ) Net interest income after provision for loan losses Noninterest Income Retail banking fees Fiduciary and brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) ) Losses (gains) on sale of premises and equipment ) 8 Gains on sale of securities available for sale - 7 Losses on sale / impairments of foreclosed assets ) ) Income from bank owned life insurance Insurance income Other operating income Total noninterest income Noninterest Expense Compensation and employee benefits Net occupancy Equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Merger related costs - Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Basic net income per common share available to common shareholders $ $ Diluted net income per common share available to common shareholders $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME (In thousands, except per share data) Six Months Ended June 30, Interest Income Loans, including fees $ $ Federal funds sold and deposits in other banks 30 65 Investment securities: Taxable Tax-exempt Total interest income Interest Expense Deposits Federal funds purchased and securities sold under agreements to repurchase 16 13 Federal Home Loan Bank advances Subordinated debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest Income Retail banking fees Fiduciary and brokerage fee income Mortgage banking-related fees Losses on mortgage indemnifications and repurchases ) ) Losses on sale of premises and equipment ) (7 ) Gains on sale of securities available for sale 6 79 Losses on sale / impairments of foreclosed assets ) ) Income from bank owned life insurance Insurance income Other operating income Total noninterest income Noninterest Expense Compensation and employee benefits Net occupancy Equipment Amortization of intangible assets Marketing State franchise taxes FDIC insurance Data processing Professional fees Telecommunications Merger related costs - Other operating expenses Total noninterest expense Income before income taxes Income tax expense Net income $ $ Basic net income per common share available to common shareholders $ $ Diluted net income per common share available to common shareholders $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (In thousands) Three months ended June 30, Net income $ $ Other comprehensive (loss) income, net of tax: Unrealized holding (losses) gains on securities available for sale $ ) $ Change in post retirement liability - - Change in cash flow hedge ) Other comprehensive (loss) income ) Total comprehensive income $ $ Six months ended June 30, Net income $ $ Other comprehensive loss, net of tax: Unrealized holding (losses) gains on securities available for sale $ ) $ Change in post retirement liability ) 2 Change in cash flow hedge ) Other comprehensive loss ) ) Total comprehensive income $ $ The accompanying notes are an integral part of these consolidated financial statements. 4 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS' EQUITY (In thousands) Accumulated Additional Other Common Paid-In Retained Comprehensive Stock Capital Earnings Income Total Balance, January 1, 2012 $ Net income - - - Other comprehensive loss - - - ) ) Common dividends paid ($0.12 per share) - - ) - ) Stock-based compensation benefit (52,484 shares) 53 - - Exercise of stock options (3,192 shares) 3 ) - - ) Balance, June 30, 2012 $ Balance, January 1, 2013 $ Net income - - - Other comprehensive loss - - - ) ) Common dividends paid ($0.18 per share) - - ) - ) Purchase of common stock under share repurchase program (448,394 shares) ) ) - - ) Stock-based compensation expense (75,154 shares) 75 - - Exercise of stock options (3,199 shares) 3 44 - - 47 Balance, June 30, 2013 $ The accompanying notes are an integral part of these consolidated financial statements. 5 Table of Contents STELLARONE CORPORATION AND SUBSIDIARY CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) Six Months Ended June 30, Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation Amortization of intangible assets Provision for loan losses Deferred tax expense 6 Stock-based compensation expense (benefit) Losses on sale / impairments of foreclosed assets Losses on mortgage indemnifications and repurchases 72 Losses on sale of premises and equipment 24 7 Gains on sale of securities available for sale (6 ) ) Mortgage banking-related fees ) ) Proceeds from sale of mortgage loans Origination of mortgage loans for sale ) ) Amortization of securities premiums and accretion of discounts, net Income on bank owned life insurance ) ) Changes in assets and liabilities: Decrease in accrued interest receivable 93 Decrease in other assets Decrease in accrued interest payable ) ) Increase in other liabilities Net cash provided by operating activities $ $ Cash Flows from Investing Activities Proceeds from maturities, calls and principal payments of securities available for sale $ $ Purchase of securities available for sale - ) Net increase in loans ) ) Proceeds from sale of premises and equipment Purchase of premises and equipment ) ) Proceeds from sale of foreclosed assets Net proceeds from branch acquisition - Net cash used by investing activities $ ) $ ) Cash Flows from Financing Activities Net (decrease) increase in demand, money market and savings deposits $ ) $ Net decrease in certificates of deposit ) ) Proceeds from Federal Home Loan Bank advances - Principal payments on Federal Home Loan Bank advances - ) Purchase of common stock under share repurchase program ) - Exercise of stock options 47 ) Cash dividends paid ) ) Net cash (used) provided by financing activities $ ) $ Decrease in cash and cash equivalents $ ) $ ) Cash and Cash Equivalents Beginning Ending $ $ Supplemental Disclosures of Cash Flow Information Cash paid for interest $ $ Cash paid for income taxes $ $ Supplemental Schedule of Noncash Activities Foreclosed assets acquired in settlement of loans $ $ 6 Table of Contents STELLARONE CORPORATION AND SUBSIDIARIES NOTES TO UNAUDITED CONSOLIDATED FINANCIAL STATEMENTS 1. Basis of Presentation StellarOne Corporation (“we”) is a Virginia bank holding company headquartered in Charlottesville, Virginia.Our sole banking affiliate is StellarOne Bank headquartered in Christiansburg, Virginia.Additional subsidiaries include VFG Limited Liability Trust and FNB (VA) Statutory Trust II, both of which are associated with our subordinated debt issues and are not subject to consolidation.The consolidated statements include our accounts and those of our wholly-owned banking subsidiary. All significant intercompany accounts have been eliminated.In the opinion of management, the accompanying consolidated financial statements contain all adjustments necessary to present fairly the financial position as of June 30, 2013 and December 31, 2012, the results of operations for the three and six months ended June 30, 2013 and 2012 and cash flows for the six months ended June 30, 2013 and 2012.The statements should be read in conjunction with the Notes to Financial Statements included in our Annual Report on Form 10-K for the year ended December 31, 2012.The results of operations for the six month period ended June 30, 2013 are not necessarily indicative of the results to be expected for the full year. Union Merger On June 9, 2013, StellarOne Corporation (“StellarOne”) and Union First Market Bankshares Corporation (“Union”) entered into an Agreement and Plan of Reorganization (the “Merger Agreement”) pursuant to which StellarOne will merge with and into Union (the “Merger”). As a result of the Merger, the holders of shares of StellarOne common stock will receive 0.9739 shares of Union common stock for each share of StellarOne common stock held immediately prior to the effective date of the Merger.The completion of the Merger is subject to various closing conditions, including obtaining the requisite approvals of Union’s and StellarOne’s stockholders, receiving certain regulatory approvals and the effectiveness of Union's registration statement on Form S-4 for the Union common stock to be issued in the Merger. 2. Investment Securities Amortized cost and estimated fair value of securities available for sale, with gross unrealized gains and losses as of June 30, 2013 and December 31, 2012 are as follows (In thousands): June 30, 2013 December 31, 2012 Gross Gross Gross Gross Amortized Unrealized Unrealized Fair Amortized Unrealized Unrealized Fair Cost Gains Losses Value Cost Gains Losses Value U.S. Treasuries $
